Citation Nr: 0505376	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  99-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for additional 
gastrointestinal disability.

3.  Entitlement to an initial evaluation in excess of 30 
percent for compression fractures of cervical vertebrae, 
status post anterior and posterior spinal fusions, for the 
period prior to April 13, 1999.  

4.  Entitlement to an evaluation in excess of 50 percent for 
compression fractures of cervical vertebrae, status post 
anterior and posterior spinal fusions, for the period on and 
subsequent to April 13, 1999.  

5.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral spine strain with radiculopathy, for 
the period prior to April 13, 1999.  

6.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral spine strain with radiculopathy, for the period 
on and subsequent to April 13, 1999.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for right carpal tunnel syndrome.

8.  Entitlement to an initial compensable evaluation for left 
carpal tunnel syndrome.

9.  Entitlement to an initial compensable evaluation for 
lichen simplex chronicus.

10.  Entitlement to an initial compensable evaluation for 
vitreous floaters in the eyes.

11.  Entitlement to an initial evaluation in excess of 10 
percent for hiatal hernia with reflux esophagitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from June 1975 to June 1996.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating 
decision by the Baltimore, Maryland, Regional Office (RO), 
which, in part, granted service connection and assigned a 20 
percent evaluation for compression fractures of cervical 
vertebrae, status post anterior and posterior spinal fusions, 
with right arm radiculopathy including right carpal tunnel 
syndrome; granted service connection and assigned a 20 
percent evaluation for lumbosacral spine strain; granted 
service connection and assigned a 10 percent evaluation for 
left carpal tunnel syndrome; granted service connection and 
assigned noncompensable evaluations each for lichen simplex 
chronicus, posterior vitreous floaters in the eyes, and 
hiatal hernia; and denied service connection for sinusitis 
and an additional gastrointestinal disability (other than 
service-connected hiatal hernia).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the disability rating appellate issues as 
those delineated on the title page of this decision.

By a March 1999 rating decision, the RO assigned a separate 
10 percent evaluation for right carpal tunnel syndrome, 
assigned a 30 percent evaluation for compression fractures of 
cervical vertebrae, status post anterior and posterior spinal 
fusions, and assigned a 10 percent evaluation for hiatal 
hernia with reflux esophagitis, all effective June 13, 1996.  
Parenthetically, appellant did not appeal that March 1999 
rating decision's denial of service connection for internal 
hemorrhoids.  An April 2001 rating decision increased the 
evaluation for compression fractures of cervical vertebrae, 
status post anterior and posterior spinal fusions, from 30 
percent to 50 percent and increased the evaluation for 
lumbosacral spine strain with radiculopathy from 20 percent 
to 40 percent, all effective April 13, 1999.  See AB v. 
Brown, 6 Vet. App. 35 (1993). 

A December 2001 hearing was held before the undersigned Board 
Member in Washington, D.C.  In a July 2002 decision, the 
Board denied certain other issues; and remanded to the RO the 
appellate issues involving entitlement to service connection 
for sinusitis and higher evaluations for the service-
connected cervical and lumbosacral spine disabilities, 
bilateral carpal tunnel syndrome, lichen simplex chronicus, 
vitreous floaters in the eyes, and hiatal hernia with reflux 
esophagitis, for additional procedural and evidentiary 
development.  In that July 2002 decision/remand, the Board 
stated that although appellant had expressed timely 
disagreement with the December 1996 rating decision's denial 
of service connection for additional gastrointestinal 
disability, since the RO had not issued a Statement of the 
Case on this issue, said issue was being remanded for 
issuance of a Statement of the Case in accordance with 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO 
issued a Statement of the Case on service connection for 
additional gastrointestinal disability, appellant 
subsequently timely appealed that issue.  Another hearing was 
held before the undersigned Board Member in Washington, D.C. 
in December 2004.  

It should also be pointed out that during the pendency of 
this appeal, the VA's rating schedule for rating skin 
disorders was revised as of August 30, 2002 (See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002)), and for rating the spine was 
amended, effective September 26, 2003 (See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003)).  

The Board will render a decision herein on the issues of 
entitlement to service connection for sinusitis and 
additional gastrointestinal disability.  The remaining 
disabilities ratings appellate issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  It is at least as likely as not that appellant has 
chronic sinusitis related to service. 

2.  It has not been shown, by credible, competent evidence, 
that appellant presently has additional gastrointestinal 
disability (other than service-connected hiatal hernia with 
reflux esophagitis).


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, appellant has chronic sinusitis that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  Appellant does not have an additional chronic 
gastrointestinal disability (other than service-connected 
hiatal hernia with reflux esophagitis) that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq., (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(38 C.F.R. § 3.159 (2004)); and VAOPGCPREC 7-2003 (Nov. 19, 
2003).  

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the service connection appellate issues, 
particularly in light of the Board's decision herein allowing 
service connection for sinusitis.  With respect to the 
additional gastrointestinal disability service connection 
issue, a comprehensive medical history, detailed clinical 
findings, and other relevant evidence are documented in the 
claims folders.  A number of VA examinations were conducted, 
including in March 2004 pursuant to said remand, and relevant 
private treatment records have also been associated with the 
claims folders.  Said clinical records and examinations 
provide relevant symptoms and findings regarding whether any 
additional gastrointestinal disability is currently 
manifested.

In addition, appellant was issued Statements of the Case and 
Supplemental Statements of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for said adverse rating 
decision.  It does not appear that appellant has informed the 
VA of the existence of any additional, specific competent 
evidence that might prove to be material concerning said 
additional gastrointestinal disability service connection 
issue.

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini), the Court held that a VCAA notice must be 
provided to a claimant prior to the initial unfavorable 
agency of original jurisdiction decision on a service-
connection claim.  Although a pre-adjudication VCAA notice 
was not provided in the instant case, Pelegrini does not 
contain a remedy under such facts, nor is an efficient or 
timely remedy evident to the Board under the circumstances 
here as to the additional gastrointestinal disability service 
connection issue.  Furthermore, appellant was provided a VCAA 
notice in December 2002 after the enactment of the VCAA on 
the service connection appellate issue in question.  
Appellant and his representative have not subsequently stated 
that there is any material evidence not currently of record 
that should be obtained.  In any event, the Board finds that, 
in the circumstances of this case, the directives and intent 
of the VCAA were essentially complied with regarding VA's 
duties to notify and assist the veteran; and any additional 
development or notification would serve no useful purpose, 
with respect to the additional gastrointestinal disability 
service connection issue.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of the additional gastrointestinal disability service 
connection claim at issue or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the service connection 
disability issue in question.  

In deciding the service connection issues on appeal, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

In pertinent part, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."


I.  Service Connection for Sinusitis.

Appellant's service records indicate that after he was a West 
Point cadet, he served in various military occupational 
specialties during an approximate two-decade military career.  

Appellant's service entrance examination with attendant 
medical questionnaire did not include any pertinent 
complaints, findings, or diagnoses.  His service medical 
records reveal various viral respiratory symptoms on 
occasion.  In May 1983, rhinitis was noted.  In October 1988, 
a history of sinus problems was denied and tension headaches 
were assessed.  In June 1991, photophobia questionably due to 
low-grade sinusitis was assessed.  In December 1991, 
appellant complained of forehead pain and a history of 
sinusitis was reported.  An October 1993 dental clinical 
record noted that pain appeared sinus-related.  On November 
1995 service retirement examination, sinusitis was neither 
clinically reported nor diagnosed.  Significantly, however, 
in an attendant medical questionnaire, appellant checked off 
a box indicating that he had or had had sinusitis and a 
physician's elaboration noted sinus congestion, seasonal 
allergies, and low-grade chronic sinusitis.  

On August 1996 VA ear, nose, and throat (ENT) examination, 
appellant reported a July 1996 episode of nasal obstruction, 
bifrontal headache, and facial pain.  Clinically, his 
paranasal sinuses were nontender.  The diagnosis was acute 
sinusitis episode in July 1996, with no history of chronic 
sinusitis.  On February 1998 VA ENT examination, appellant 
reported having acute sinusitis episodes, involving right 
maxillary pain, every year for the past 5 years, particularly 
during winter.  Recurrent acute sinusitis was assessed.

Private clinical records indicated that in March 2002, a 5-
week history of cough and ear pain was reported.  Clinically, 
there was sinus tenderness.  Sinusitis was assessed.  In 
December 2002, a history of sinusitis and right maxillary 
pain was reported.  In April 2003, appellant complained of 
chronic right-sided headaches.  Clinically, there was right 
maxillary tenderness.  Ongoing sinus complaints, rule out 
sinusitis, and recurrent rhinitis were assessed.  An April 
2003 CT scan of the paranasal sinuses was essentially 
unremarkable, except for minimal mucosal thickening in the 
ethmoids.  

On March 2004 VA ENT examination, appellant reported having 
had sinus infections in 1996, 1998, and 2002, requiring 
antibiotic treatment.  The examiner reviewed said April 2003 
CT scan of the paranasal sinuses and stated that no 
significant chronic sinus pathology was apparent.  The 
examiner stated that said April 2003 CT scan of the paranasal 
sinuses was grossly normal although the report had noted very 
mild ethmoid sinusitis.  Significantly, however, the 
diagnosis was "[c]hronic rhinosinusitis, CT scan showed only 
minimal ethmoid sinusitis."  

Appellant is not competent to offer medical opinion as to the 
etiology of any sinus disability, since this requires medical 
opinion and there is no indication that he has the required 
expertise.  However, in Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1991), the Court stated "[a] layperson can 
certainly provide an eye-witness account of a veteran's 
visible symptoms."  Here, appellant is competent to offer 
evidence as to when he had sinus-like symptoms, since this is 
within his personal knowledge and does not require expertise.  
None of the evidence of record directly rebuts his testimony 
that he has had sinus symptoms since service, and the in-
service and post-service clinical records document treatment 
for sinusitis.  It is the Board's opinion that appellant has 
had recurrent acute episodes of sinusitis since service and 
that the sinusitis appears to represent a "chronic" disease 
process.  As the Court stated in Smith v. Derwinski, 1 Vet. 
App. 235, 237 (1991), "[d]etermination of credibility is a 
function for the BVA."  Based on the entire evidentiary 
record, and resolving all reasonable doubt in appellant's 
favor, the Board concludes that it is at least as likely as 
not that appellant has chronic sinusitis that had an in-
service onset.  Accordingly, the Board considers the positive 
evidence to have greater probative value than any negative 
evidence, with respect to this sinusitis service connection 
claim, and, therefore, the claim is granted.  


II.  Service Connection for Additional Gastrointestinal 
Disability.

Appellant's service medical records include treatment for 
various gastrointestinal complaints on occasion, including 
diarrhea/constipation, viral gastroenteritis, defecation 
difficulty, gastroesophageal reflux disease, nonsteroidal 
anti-inflammatory agent-induced gastroesophagitis, and 
hematuria.  In a November 1995 service retirement examination 
medical questionnaire, a physician's elaboration noted 
frequent indigestion after certain foods and that anti-
inflammatory agents bothered appellant's stomach.  An 
esophagogastroduodenoscopy (EGD) for evaluation of occult 
blood in stool and dyspepsia was conducted and revealed a 
small hiatal hernia and diffuse erythema, edema, and small, 
raised dots of reddened gastric mucosa.  Hiatal hernia and 
mild gastritis were assessed.  

On August 1996 VA examination, hiatal hernia was diagnosed.  

Private clinical records revealed that in January 1997, 
appellant complained of abdominal bloating and acid 
regurgitation.  The assessment was that symptoms were 
consistent with gastroesophageal reflux disease.  In February 
1997, an EGD with biopsy and colonoscopy was performed and 
revealed gastroesophageal junction ulceration.  
Significantly, however, the gastric mucosa and duodenum were 
negative.  The colonsocopy revealed an internal hemorrhoid in 
the rectum.  It is reiterated that appellant did not appeal a 
March 1999 rating decision's denial of service connection for 
internal hemorrhoids.  The assessment was that 
gastrointestinal bleeding was presumably from the 
gastroesophageal ulceration.  

On February 1998 VA gastrointestinal examination, appellant 
complained of frequent heartburn and reflux regurgitation.  
Reflux esophagitis was diagnosed. 

Private clinical records revealed that in October 2001, an 
ESG with biopsy was conducted.  Significantly, a stomach 
biopsy was negative.  Esophageal ulcerations and hiatal 
hernia were assessed.

On March 2004 VA examination, gastroesophageal reflux 
disease, Barrett's esophagitis, and hiatal hernia were 
diagnosed.

It is reiterated that service connection is in effect for a 
gastrointestinal disability, classified as hiatal hernia with 
reflux esophagitis.  It is conceded that the service-
connected hiatal hernia with reflux esophagitis may be 
characterized as gastroesophageal reflux disease.  Although 
stomach inflammation was diagnostically identified during an 
ESG shortly prior to service retirement and mild gastritis 
was assessed, none of the post-service clinical records has 
shown any chronic stomach disability per se such as stomach 
ulceration.  In fact, a post-service ESG with stomach biopsy 
did not reveal any stomach pathology.  It appears that 
appellant's gastrointestinal symptomatology has been 
characterized as associated with the service-connected hiatal 
hernia with reflux esophagitis.  

In short, appellant has not presented any competent, credible 
evidence indicating that any additional chronic 
gastrointestinal disability (other than service-connected 
hiatal hernia with reflux esophagitis) is presently 
manifested.  Lay statements are not competent evidence with 
respect to medical causation; and appellant is not qualified 
to offer medical opinion or diagnosis.  See Espiritu, supra.  
The Court, in Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), held that, referring to the veteran in that case:

He apparently is of the belief that 
he is entitled to some sort of 
benefit simply because he had a 
disease or injury while on active 
service.  That, of course, is 
mistaken.  Congress specifically 
limits entitlement for service-
connected disease or injury to cases 
where such incidents have resulted 
in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the 
absence of proof of a present 
disability there can be no valid 
claim.  Our perusal of the record in 
this case shows no claim of or proof 
of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 
(1992).

The critical point is that there is no competent evidence 
indicating that the appellant currently has any additional 
chronic gastrointestinal disability (other than service-
connected hiatal hernia with reflux esophagitis) related to 
service.  It has not been shown from the record that he has 
any stomach pathology or objective manifestations of any 
additional chronic gastrointestinal disability.  As such, 
there is no entity to service connect.  Thus, given the lack 
of competent clinical evidence showing that appellant has any 
additional chronic gastrointestinal disability (other than 
service-connected hiatal hernia with reflux esophagitis) 
related to service, the claim for service connection for an 
additional chronic gastrointestinal disability is denied.  
Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


ORDER

Service connection for sinusitis is granted.  To this extent, 
the appeal is allowed.

Service connection for any additional chronic 
gastrointestinal disability (other than service-connected 
hiatal hernia with reflux esophagitis) is denied.  To this 
extent, the appeal is disallowed.


REMAND

Although the RO issued appellant a December 2002 VCAA letter 
on the remaining disability ratings appellate issues, the 
VCAA letter in question is deficient.  For example, although 
said letter described what evidence was required to support a 
general claim for service connection, no mention was made as 
to what evidence was required to support a disability rating 
claim.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Additionally, appellant during a recent December 2004 Board 
hearing, argued that March 2004 VA examinations were 
inadequate.  It is the Board's opinion that since the case is 
being remanded for procedural due process concerns, 
additional appropriate VA examinations should be conducted to 
determine the current nature and severity of the service-
connected disabilities at issue.  

Accordingly, the remaining appellate issues are REMANDED to 
the RO for the following:

1.  The RO must review the claims 
folders and ensure that all VCAA 
notice obligations have been 
satisfied with respect to the 
appellate issues, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other 
applicable legal precedent.  See 
Quartuccio.  

2.  With respect to the appellate 
issues involving an initial 
evaluation in excess of 30 percent 
for compression fractures of 
cervical vertebrae, status post 
anterior and posterior spinal 
fusions, for the period prior to 
April 13, 1999, an evaluation in 
excess of 50 percent for compression 
fractures of cervical vertebrae, 
status post anterior and posterior 
spinal fusions, for the period on 
and subsequent to April 13, 1999, an 
initial evaluation in excess of 20 
percent for lumbosacral spine strain 
with radiculopathy, for the period 
prior to April 13, 1999, an 
evaluation in excess of 40 percent 
for lumbosacral spine strain with 
radiculopathy, for the period on and 
subsequent to April 13, 1999, an 
initial evaluation in excess of 10 
percent for right carpal tunnel 
syndrome, and an initial compensable 
evaluation for left carpal tunnel 
syndrome, the RO should arrange 
appropriate VA examinations, such as 
orthopedic and neurologic 
examinations.  All indicated tests 
and studies should be performed, 
such as range of motion studies of 
the cervical and lumbosacral spine 
and distal upper extremities.  

The examiners should be made aware 
of the applicable diagnostic 
criteria under the old and new 
versions of the VA's Schedule, (or 
use worksheets or data for old and 
new versions) including Diagnostic 
Codes 5293 and 5243 (for rating 
intervertebral disc syndrome, 
including the Formula for Rating 
Intervertebral Disc Syndrome Based 
on Incapacitating Episodes), Codes 
5285 and 5235 (for rating vertebral 
fractures), Codes 5290, 5292, and 
the new General Rating Formula for 
Diseases and Injuries of the Spine 
(for rating limitation of motion of 
the cervical and lumbar spine), 
Codes 5295 and 5237 (for rating 
lumbosacral or cervical strain), and 
Code 5241 (for rating spinal fusion) 
set out in 38 C.F.R. § 4.71a, and 
Diagnostic Code 8515 (for rating 
median nerve paralysis); and 
specifically report clinical 
findings that address those or any 
other appropriate rating criteria.

The examiners should review the 
entire claims folders and describe 
in detail all symptoms reasonably 
attributable to the service-
connected cervical and low back 
disabilities and bilateral carpal 
tunnel syndrome and their current 
severity.  The examiners should 
specifically address whether the 
service-connected cervical 
compression fractures with fusions 
involved permanent spinal cord 
damage and if so, the nature and 
severity of any cord involvement 
should be described.

The examiners should state whether 
the service-connected cervical and 
back disabilities result in any 
incapacitating episodes; and if so, 
describe them in adequate detail for 
each such disability (such as 
nature, duration, frequency, and 
severity thereof).

The examiners should elicit 
information as to precipitating and 
aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for 
relief of pain, functional 
restrictions from pain on motion, 
and the effect each of the service-
connected cervical and low back 
disabilities and bilateral carpal 
tunnel syndrome have upon 
appellant's daily activities.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995) and 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2004).  The degree of 
functional impairment or 
interference with daily activities, 
if any, by the service-connected 
cervical and low back disabilities 
and bilateral carpal tunnel syndrome 
should be described in adequate 
detail for each such disability.

3.  With respect to the appellate 
issue involving an initial 
compensable evaluation for lichen 
simplex chronicus, the RO should 
arrange appropriate VA examination, 
such as dermatologic examination.  
All indicated tests and studies 
should be performed.  Color 
photographs of the skin areas 
involved should be accomplished, if 
feasible.

The examiner should be made aware of 
the applicable diagnostic criteria 
under the old and new versions of 
Diagnostic Code 7806 for rating 
eczema, set out in 38 C.F.R. 
§ 4.118, or any other appropriate 
rating criteria; and specifically 
report clinical findings that 
address those rating criteria.

The examiner should review the 
entire claims folders and describe 
all symptoms reasonably attributable 
to the service-connected skin 
disease in adequate detail.  The 
degree of functional impairment or 
interference with daily activities, 
if any, by the service-connected 
skin disease should be described in 
adequate detail.

4.  With respect to the appellate 
issue involving an initial 
compensable evaluation for vitreous 
floaters in the eyes, the RO should 
arrange appropriate VA examination, 
such as an ophthalmologic 
examination.  All indicated tests 
and studies should be performed.  
The examiner should review the 
entire claims folders and describe 
all symptoms reasonably attributable 
to the service-connected vitreous 
floaters in the eyes.  Any 
impairment of visual acuity or field 
loss, pain, rest-requirements, 
episodic incapacity, and occurrence 
of active pathology attributable to 
the service-connected vitreous 
floaters in the eyes should be 
described in adequate detail.  The 
degree of functional impairment or 
interference with daily activities, 
if any, by the service-connected 
vitreous floaters in the eyes should 
be described in adequate detail.

5.  With respect to the appellate 
issue involving an initial 
evaluation in excess of 10 percent 
for hiatal hernia with reflux 
esophagitis, the RO should arrange 
appropriate VA examination, such as 
a gastroenterologic examination.  
All indicated tests and studies 
should be performed, such as 
laboratory studies to determine 
whether anemia is present.  

The examiner should review the 
entire claims folders and describe 
all symptoms reasonably attributable 
to the service-connected 
gastrointestinal disability in 
adequate detail.  The degree of 
functional impairment or 
interference with daily activities, 
if any, by the service-connected 
gastrointestinal disability should 
be described in adequate detail.

6.  The RO should review any 
additional evidence and readjudicate 
the disabilities ratings appellate 
issues, with consideration of 
applicable court precedents and 
statutory and regulatory provisions 
(including, but not limited to, the 
old and new versions of VA's 
Schedule for rating spine and skin 
disorders, to the extent 
applicable).  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


